1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      ERNEST JORD GUARDADO,
4
                           Plaintiff,
5                                                       2:18-cv-00198-GMN-VCF
      vs.                                               ORDER
6
      STATE OF NEVADA, et al.,
7
                           Defendants.
8
            Before the court is Plaintiff’s Motion for Order Compelling Discovery (ECF NO. 100).
9
            Accordingly,
10
            IT IS HEREBY ORDERED that a hearing on Plaintiff’s Motion for Order Compelling Discovery
11
     (ECF NO. 100) is scheduled for 10:00 AM, February 27, 2020, in Courtroom 3D.
12
            IT IS FURTHER ORDERED that Defendants arrange for the transportation of Ernest Jord
13
     Guardado to and from the hearing on February 27, 2020.
14
            DATED this 30th day of January, 2020.
15
                                                              _________________________
16                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
